Citation Nr: 1109674	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.  






ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1981 to August 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for migraine headaches.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama. 

In his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for February 2011, and the Veteran was so notified in December 2010.  However, he failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences migraine headaches.

2.  There is credible evidence of continuity of symptomatology of the Veteran's migraine headaches from his active duty military service to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, migraine headaches were incurred during his military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Migraine Headaches

The Veteran has argued that his migraine headache disorder was caused by use of a non-FDA approved insecticide supplied to him by the military in 1981.  He has indicated that after this he began experiencing migraine headaches beginning in 1982, and that he received treatment for his migraines during service in Frankfurt, Germany, in 1983-84.  He also indicated that he received treatment for his migraine headaches from the VA shortly after his military service.  See the Veteran's January 2007 claim and associated statement; see also the Veteran's September 2007 notice of disagreement (NOD), May 2008 substantive appeal (VA Form 9), and August 2009 statement.

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In regards to a current condition, private treatment records from D. Ogunbi, M.D., dated in April 2004 and June 2006 show ongoing treatment for migraines.  The Veteran has also submitted a private treatment record dated in January 2007 indicating a prescription for Topomax, which he has indicated was prescribed for treatment of his migraine headaches.  Furthermore, although the Veteran may not be competent to diagnose himself with a medical disorder such as a migraine headache disorder, he has indicated ongoing symptoms of the competently diagnosed migraine headache disorder.  See Jandreau, 492 F.3d at 1377; see also Layno, at 469; 38 C.F.R. § 3.159(a)(2).  As such, there is evidence that the Veteran currently experiences migraine headaches.  

Consequently, the determinative issue is whether the Veteran's migraine headache disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As indicated above, the Veteran has indicated that he experienced and was treated for his migraine headaches during his military service.  However, the Veteran's STRs do not contain any evidence of such treatment.  In fact, the Veteran's separation examination of July 1984 specifically indicated that the Veteran's head was normal at that time, and the Veteran specifically indicated in his report that he did not have a history of frequent or severe headaches.  Thus, his STRs, as a whole, provide evidence against a finding of a chronic migraine headache disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

However, the Veteran may also establish service connection by showing continuity of symptomatology.  As indicated above, the Veteran has alleged that his migraine headache symptoms began in 1982, during his military service.  The Board acknowledges the Veteran is indeed competent to report experiencing migraine headaches during service beginning in 1982.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  After being found competent, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran's lay assertions regarding the in-service continuity of his migraine headaches are inconsistent with the objective findings of the military examiner and the Veteran's own reported history at the time of his July 1984 separation examination.  In this regard, lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The Board notes that the Veteran's medical STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the Veteran's service treatment records, has greater probative value than reported history).

Nevertheless, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See again Washington, 19 Vet. App. at 368.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

At the time of his January 2007 claim, the Veteran indicated that he had only recently discovered that he could be service-connected for migraine headaches.  However, the Veteran actually claimed service connection for a separate disorder in August 1984 and was denied service connection in a September 1984 decision, indicating that he had knowledge of the possibility of obtaining service connection at the time that he was experiencing his migraine symptoms.  The Veteran has provided no explanation as to why he did not request service connection for his migraine headache disorder if he had been experiencing such a disorder, and even received treatment, during and shortly after his military service.  In effect, the Veteran is arguing that the Board should ignore the statement he provided at the time of his July 1984 medical history, but that his current statements are a true representation of his medical history.  Further, the Veteran has indicated that he has no motivation to provide false statements is contradicted by the fact that the success of his claim for service connection rests on his statements.  See Cartright, supra.  As such, the credibility of the Veteran's statements in this regard is reduced due to his inconsistent statements, the self-interested nature of his statements, and the contradictory medical evidence.

However, despite the reduced credibility of the Veteran's assertions of migraine headache symptoms which began during his military service there is other evidence to support a finding of continuity of symptomatology of the Veteran's migraine headache disorder from his period of service to the present.  The Board notes that the Veteran's claims file does not contain records from his overseas service and this service is corroborated by his DD Form 214.  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA has a heightened duty when the Veteran's service treatment records (STRs) are not available for any reason.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

There is other evidence which also supports a finding of continuity of symptomatology.  In this regard, the Veteran's VA medical treatment records indicate that his migraine headaches began around 1982 or 1983.  See the VA medical treatment records dated in March and April 1985, and 1988.  A private treatment record dated in April 1994 also indicates that the Veteran's migraine headaches had an onset in 1983.  In addition, the Veteran's VA medical treatment records show that he had ongoing treatment for his migraines, of varying severity, until June 1992.  Subsequent private treatment records from W. Hicks, M.D., show ongoing treatment for the Veteran's migraine headaches from March 1993 to March 1998, and his private treatment records from Dr. Ogunbi show ongoing treatment for a migraine headache disorder.  As with the Veteran's STRs, these records were generated with a view towards ascertaining his then-state of physical fitness; they are akin to statements of diagnosis and treatment and are also of increased probative value.  Rucker v. Brown, 10 Vet. App. at 73; see also Curry v. Brown, 7 Vet. App. at 68.  In addition, the Veteran's ex-spouse submitted a statement dated in May 2007 indicating that she was married to him during his military service, and that she witnessed him begin to experience regular headaches during that time.  It may be presumed that the Veteran's ex-spouse may be considered an unbiased observer regarding the Veteran's claim, in that she would appear to receive no benefit from the outcome of the Veteran's claim.

As such, there is credible evidence both for and against a finding of continuity of symptomatology of the Veteran's migraine headaches from his military service to the present, such that the evidence in favor of the Veteran's claim is in equipoise.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to a history of continuity of symptomatology of a migraine disorder from service is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that the evidence of record shows a history of continuity of symptomatology of the Veteran's migraine headache disorder from his period of military service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

In light of the fact that the Board has conceded a history of continuity of symptomatology, which connects the Veteran's migraine headaches to his military service, further analysis regarding a nexus between any alleged exposure to an unapproved insecticide agent is moot and will not be further addressed.  

Here, the weight of the evidence as to the Veteran's history of continuity of symptomatology of the Veteran's migraine headaches from his military service is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of a current diagnosis of and treatment for a migraine headache disorder, a finding in favor of service connection for a migraine headache disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of the Veteran's now service-connected migraine headache disorder is not before the Board at this time.  Only when the AOJ rates the Veteran's migraine headache disorder will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for migraine headaches is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


